Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4-10 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, 9, 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Nose (US 2008/0055231) in view of Chai (US 2012/0112215) in view of Norman (US 5,719,589).

As to claim 1, Nose (Fig. 5) teaches a liquid crystal display (13), comprising: 
a display panel and a light-emitting diode (17) light source [0039] for providing the display panel with backlight; 
the display panel comprising a flexible printed circuit assembly (24); the LED being electrically connected to the FPCA (Shown in Fig. 5), and the LED driving IC (16) driving the LED to emit light [0039];
wherein the LED planar light source (16, 17) comprises a planar light source interface (Interface for inputting both signals to 16) that is electrically connected to the LED driving IC (16) and is also electrically connected to the circuit of the display panel (Connected to 11 and 12), wherein the planar light source interface comprises a planar light source power supply interface (The interface connected to 12) and a data interface (Interface connected to 11);
wherein the display panel comprises a display driving IC (11, 12), and the LED driving IC (16) is electrically connected to the display driving IC of the display panel through the planar light source power supply interface (Through the interface connected to 12) and the data interface of the planar light source interface (The interface connected to 11) to receive a signal from the display driving IC [0043-0045].

However, Nose does not explicitly teach the location of the LED driving circuitry.
On the other hand, Chai (Figs. 4, 6) teaches the LED planar light source comprising a LED substrate (65), a plurality of LED chips disposed on one side of the LED substrate (LEDs disposed on the top of the substrate), a LED driving integrated 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the LED driving circuitry configuration of Chai with the display device of Nose because the combination would allow for compactness of manufacturing by packaging the driving circuitry on the opposite side of the same LED substrate.

However, Nose and Chai do not explicitly teach utilizing mini LEDs.
On the other hand, Norman teaches a mini LED (LEDs can be < 0.1 mm in diameter) [Col. 1, Lines 30-39].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the mini LEDs of Norman with the display of Nose, as modified by Chai, because the combination would allow for a higher resolution backlight by concentrating more LEDs on the substrate.

As to claim 5, Nose teaches wherein the display panel comprises a circuit board IC (PCB corresponding to 11 and 12), and the LED driving IC is electrically connected to the circuit board IC through the FPCA to receive a signal from the circuit board IC (Shown in Fig. 5).

As to claim 7, Nose teaches wherein the display panel is a chip on glass display panel [0032], and the display panel comprises an active area (LCD Panel) and a non-

As to claim 9, Nose and Chai teach the elements of claim 1 above.
Nose also teaches the planar light source interface is electrically connected to the FPCA (Shown in Fig. 5).
However, Nose and Chai do not teach details regarding the arrangement of the LED substrate. 
On the other hand, Norman teaches wherein the MINI LED substrate comprises a planar light source active area (Area where LEDs are disposed) and a planar light source non-active area (Area surrounding the active area) located around the planar light source active area, and the planar light source non-active area comprises a planar light source interface electrically connected to the MINI LED driving IC (The LEDs are connected to the driving circuitry as shown in Fig. 1).

As to claim 10, Nose teaches wherein the planar light source interface is electrically connected to the FPCA through a connector, soldering or heat pressing (Fig. 5 shows connections made to the FPCA 321 through a welded connection) [0019].

Claim(s) 2 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Nose (US 2008/0055231) in view of Chai (US 2012/0112215) in view of Norman (US 5,719,589) in view of Lee (US 10,566,318).

As to claim 2, Nose, Chai and Norman teach the limitations of claim 1 above.
However, Nose, Chai and Norman do not teach wherein the LED planar light source further comprises an optical film assembly disposed between the fluorescent film and the display panel.
On the other hand, Lee (Fig. 5) teaches wherein the LED planar light source further comprises an optical film assembly (180) disposed between the fluorescent film (166) and the display panel (Display located above the backlight).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the optical film assembly of Lee with the display device of Nose, as modified by Chai and Norman, because the combination would allow for better direction of light towards the display, increasing the quality of the output image.

Claim(s) 4, 6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Nose (US 2008/0055231) in view of Chai (US 2012/0112215) in view of Norman (US 5,719,589) in view of Chen (US 2009/0135195).

As to claim 4, Nose, Chai and Norman teach the limitations of claim 1 above.
However, Nose, Chai and Norman do not teach driving the LED light source based on the display image.
On the other hand, Chen teaches wherein the display driving IC comprises a driving algorithm of the LED planar light source (E.g. which regions of the backlight 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the image-based backlight control of Chen with the display of Nose, as modified by Chai and Norman, because the combination would allow for the display of a more accurate image with bright areas only corresponding to respective areas in the displayed image.

As to claim 6, Nose, Chai, Norman and Chen teach the limitations of claim 4 above. That is, the functionality taught by Chen can be assigned to any IC that controls the display and backlight.

Claim(s) 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Nose (US 2008/0055231) in view of Chai (US 2012/0112215) in view of Norman (US 5,719,589) in view of Ahn (US 2014/0306348).

As to claim 8, Nose, Chai and Norman teach the limitations of claim 1 above.
However, Nose, Chai and Norman do not teach a chip on film display panel.
On the other hand, Ahn (Figs. 1-3) teaches wherein the display panel is a chip on film (COF) display panel, and the display panel comprises an active area (DA) and a non-active area (NDA) located around the active area, the non-active area comprises a 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the chop on film display panel of Ahn with the display of Nose, as modified by Chai and Norman, because it is understood that various methods of mounting display circuitry on a substrate are acceptable to drive a display. 

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4-10 have been considered but are moot in view of the new ground(s) of rejection based on the reference Nose. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691